
	
		IA
		112th CONGRESS
		1st Session
		H. J. RES. 5
		IN THE HOUSE OF REPRESENTATIVES
		
			January 5, 2011
			Mr. Hensarling (for
			 himself, Mr. Pence, and
			 Mr. Campbell) introduced the following
			 joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States to control spending.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within ten years
			 after the date of its submission for ratification:
			
				 —
					1.Total annual outlays shall not exceed
				one-fifth of economic output of the United States of America, unless two-thirds
				of each House of Congress shall provide for a specific increase of outlays
				above this amount. Total outlays shall include all outlays of the United States
				Government, except for those for repayment of debt principal.
					2.The Congress may waive the provisions of
				this article while a declaration of war is in effect.
					3.The Congress shall have the power to
				enforce this article by appropriate legislation.
					4.This article shall take effect beginning
				the fifth fiscal year after its
				ratification.
					.
		
